Exhibit 10.10

Execution Version

 

 

 

 

 

 

 

 

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

 

among

 

 

FORD CREDIT AUTO LEASE TRUST 2020-A,
as Issuer

 

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer

 

 

and

 

 

CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer

 

 

Dated as of January 1, 2020

 

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

Section 1.2.

Additional Definitions

1

Section 1.3.

Review Materials and Test Definitions

2

ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

2

Section 2.1.

Engagement; Acceptance

2

Section 2.2.

Confirmation of Status

2

ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS

3

Section 3.1.

Review Notices

3

Section 3.2.

Identification of Review Leases

3

Section 3.3.

Review Materials

3

Section 3.4.

Performance of Reviews

3

Section 3.5.

Review Reports

4

Section 3.6.

Review Representatives

5

Section 3.7.

Dispute Resolution

5

Section 3.8.

Limitations on Review Obligations

5

ARTICLE IV ASSET REPRESENTATIONS REVIEWER

6

Section 4.1.

Representations and Warranties

6

Section 4.2.

Covenants

7

Section 4.3.

Fees and Expenses

7

Section 4.4.

Limitation on Liability

8

Section 4.5.

Indemnification by Asset Representations Reviewer

8

Section 4.6.

Indemnification of Asset Representations Reviewer

9

Section 4.7.

Review of Asset Representations Reviewer’s Records

9

Section 4.8.

Delegation of Obligations

10

Section 4.9.

Confidential Information

10

Section 4.10.

Personally Identifiable Information

11

ARTICLE V RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIWER

13

Section 5.1.

Eligibility Requirements for Asset Representations Reviewer

13

Section 5.2.

Resignation and Removal of Asset Representations Reviewer

13

Section 5.3.

Successor Asset Representations Reviewer

14

Section 5.4.

Merger, Consolidation or Succession

14

ARTICLE VI OTHER AGREEMENTS

15

Section 6.1.

Independence of Asset Representations Reviewer

15

Section 6.2.

No Petition

15

Section 6.3.

Limitation of Liability of Owner Trustee

15

Section 6.4.

Termination of Agreement

15

ARTICLE VII MISCELLANEOUS PROVISIONS

15

Section 7.1.

Amendments

15

Section 7.2.

Assignment; Benefit of Agreement; Third Party Beneficiaries

16

Section 7.3.

Notices

16

Section 7.4.

GOVERNING LAW

17

Section 7.5.

Submission to Jurisdiction

17

Section 7.6.

WAIVER OF JURY TRIAL

17

 

i

--------------------------------------------------------------------------------



 

Section 7.7.

No Waiver; Remedies

17

Section 7.8.

Severability

17

Section 7.9.

Headings

17

Section 7.10.

Counterparts

17

 

Schedule A – Review Materials

Schedule B – Representations and Warranties and Tests

 

--------------------------------------------------------------------------------



 

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of January 1, 2020 (this
“Agreement”), among FORD CREDIT AUTO LEASE TRUST 2020-A, a Delaware statutory
trust, as Issuer, FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability
company, as Servicer, and CLAYTON FIXED INCOME SERVICES LLC, a Delaware limited
liability company, as Asset Representations Reviewer.

 

BACKGROUND

 

In the normal course of its business, the Titling Companies purchase leases and
leased cars, light trucks and utility vehicles from motor vehicle dealers.

 

In connection with a securitization transaction sponsored by Ford Credit, the
Titling Companies issued a 2020-A Exchange Note to Ford Credit that is secured
by a 2020-A Reference Pool of Leases and Leased Vehicles.  Ford Credit sold the
2020-A Exchange Note to the Depositor, who sold it to the Issuer.

 

The Issuer has granted a security interest in the 2020-A Exchange Note to the
Indenture Trustee, for the benefit of the Secured Parties, as security for the
Notes issued by the Issuer under the Indenture.

 

The Issuer has determined to engage the Asset Representations Reviewer to
perform reviews of certain Leases for compliance with the representations and
warranties made by Ford Credit and the Depositor about the Leases in the 2020-A
Reference Pool.

 

The parties agree as follows.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                    Usage and Definitions.  Capitalized terms used
but not defined in this Agreement are defined in Appendix 1 to the 2020-A
Exchange Note Supplement, dated as of January 1, 2020 (the “Exchange Note
Supplement”), to the Third Amended and Restated Credit and Security Agreement,
dated as of July 22, 2005, as amended and restated as of September 1, 2019 (the
“Credit and Security Agreement”), among the CAB East LLC and CAB West LLC, as
Borrowers, U.S. Bank National Association, as Administrative Agent, HTD Leasing
LLC, as Collateral Agent, and Ford Motor Credit Company LLC, as Lender and
Servicer, or in Appendix A to the Credit and Security Agreement.  Appendix 1 and
Appendix A also contain usage rules that apply to this Agreement.  Appendix 1
and Appendix A are incorporated by reference into this Agreement.

 

Section 1.2.                    Additional Definitions.  The following terms
have the meanings given below:

 

“Confidential Information” has the meaning stated in Section 4.9(b).

 

“Contract” has the meaning stated in Schedule A.

 

“Information Recipient” has the meaning stated in Section 4.9(a).

 

--------------------------------------------------------------------------------



 

“Indemnified Parties” has the meaning stated in Section 4.6(a).

 

“Issuer PII” has the meaning stated in Section 4.10(a).

 

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.10(a).

 

“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Lease according to Section 3.4.

 

“Review Fee” has the meaning stated in Section 4.3(b).

 

“Review Materials” means, for a Review and a Review Lease, the documents and
other materials listed in Schedule A, as applicable.

 

“Review Report” means, for a Review, the report of the Asset Representations
Reviewer as described in Section 3.5.

 

“Test” has the meaning stated in Section 3.4(a).

 

“Test Complete” has the meaning stated in Section 3.4(c).

 

“Test Fail” has the meaning stated in Section 3.4(a).

 

“Test Pass” has the meaning stated in Section 3.4(a).

 

Section 1.3.                    Review Materials and Test Definitions. 
Capitalized terms or terms or phrases in quotation marks used in the Tests, if
not defined in Appendix 1 to the Exchange Note Supplement, Appendix A to the
Credit and Security Agreement or in this Agreement, including Schedule A to this
Agreement, refer to sections, titles or terms in the Contract or other Review
Materials.

 

ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

 

Section 2.1.                    Engagement; Acceptance.  The Issuer engages
Clayton Fixed Income Services LLC to act as the Asset Representations Reviewer
for the Issuer.  Clayton Fixed Income Services LLC accepts the engagement and
agrees to perform the obligations of the Asset Representations Reviewer on the
terms in this Agreement.

 

Section 2.2.                    Confirmation of Status.  The parties confirm
that the Asset Representations Reviewer is not responsible for (a) reviewing the
Leases for compliance with the representations and warranties under the
Transaction Documents, except as described in this Agreement, or (b) determining
whether noncompliance with the representations or warranties constitutes a
breach of the Transaction Documents.

 

2

--------------------------------------------------------------------------------



 

ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS

 

Section 3.1.                    Review Notices.  On receipt of a Review Notice
from the Indenture Trustee according to Section 7.2 of the Indenture, the Asset
Representations Reviewer will start a Review.  The Asset Representations
Reviewer will not be obligated to start a Review until a Review Notice is
received.

 

Section 3.2.                    Identification of Review Leases.  Within ten
Business Days after receipt of a Review Notice, the Servicer will deliver to the
Asset Representations Reviewer and the Indenture Trustee a list of the Review
Leases.

 

Section 3.3.                    Review Materials.

 

(a)                               Access to Review Materials.  The Servicer will
give the Asset Representations Reviewer access to the Review Materials for all
of the Review Leases within 60 days after receipt of the Review Notice in one or
more of the following ways: (i) by providing access to the Servicer’s
receivables systems, either remotely or at an office of the Servicer, (ii) by
electronic posting to a password-protected website to which the Asset
Representations Reviewer has access, (iii) by providing originals or photocopies
at an office of the Servicer where the Lease Files are located or (iv) in
another manner agreed by the Servicer and the Asset Representations Reviewer. 
The Servicer may redact or remove Personally Identifiable Information from the
Review Materials without changing the meaning or usefulness of the Review
Materials for the Review.

 

(b)                              Missing or Insufficient Review Materials.  The
Asset Representations Reviewer will review the Review Materials to determine if
any Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
any missing or insufficient Review Materials, the Asset Representations Reviewer
will notify the Servicer promptly, and in any event no less than 20 days before
completing the Review.  The Servicer will have 15 days to give the Asset
Representations Reviewer access to the missing Review Materials or other
documents or information to correct the insufficiency.  If the missing Review
Materials or other documents have not been provided by the Servicer within 15
days, the related Review Receivable will have a Test Fail for the Test or Tests
that require use of the missing or insufficient Review Materials.  If the
Contract for any Review Receivable is not provided or is illegible, the Asset
Representations Reviewer will be unable to perform any Tests and the related
Review Lease will have an overall Test Fail for all Tests.  In either of these
cases, the Test or Tests will be considered completed and the Review Report will
report a Test Fail for the related Review Lease or applicable representation or
warranty and the reason for the Test Fail.

 

Section 3.4.                    Performance of Reviews.

 

(a)                               Test Procedures.  For a Review, the Asset
Representations Reviewer will perform for each Review Lease the procedures
listed under “Tests” in Schedule B for each representation and warranty (each, a
“Test”), using the Review Materials necessary to perform the procedures as
stated in the Test.  For each Test and Review Lease, the Asset Representations
Reviewer will

 

3

--------------------------------------------------------------------------------



 

determine if the Test has been satisfied (a “Test Pass”) or if the Test has not
been satisfied (a “Test Fail”).  If a Test or part of a Test cannot be performed
for a Review Lease because the Test circumstances do not apply to the Review
Lease, the Test will be considered to be satisfied and will be reported as a
Test Pass.

 

(b)                              Review Period.  The Asset Representations
Reviewer will complete the Review of all of the Review Leases within 60 days
after receiving access to the Review Materials under Section 3.3(a).  However,
if missing or additional Review Materials are provided to the Asset
Representations Reviewer under Section 3.3(b), the Review period will be
extended for an additional 30 days.

 

(c)                               Completion of Review for Certain Review
Leases.  Following the delivery of the list of the Review Leases and before the
delivery of the Review Report by the Asset Representations Reviewer, the
Servicer may notify the Asset Representations Reviewer if a Review Lease is paid
in full by the Lessee or reallocated from the 2020-A Reference Pool by the
Sponsor, the Depositor or the Servicer according to the Transaction Documents. 
If such a notice is received, the Asset Representations Reviewer will
immediately terminate all Tests of such Lease and the Review of the Lease will
be considered complete (a “Test Complete”).  In this case, the Asset
Representations Reviewer will report a Test Complete for the Lease on the Review
Report and the related reason.

 

(d)                             Previously Reviewed Lease; Duplicative Tests. 
If a Review Lease was included in a prior Review, the Asset Representations
Reviewer will not perform any Tests on it, but will report the results of the
previous Tests in the Review Report for the current Review and note that the
results relate to a prior Review.  If the same Test is required for more than
one representation or warranty listed on Schedule B, the Asset Representations
Reviewer will only perform the Test once for each Review Lease but will report
the results of the Test for each applicable representation and warranty on the
Review Report.

 

(e)                               Termination of Review.  If a Review is in
process and the Notes will be paid in full on the next Payment Date, the
Servicer will notify the Asset Representations Reviewer and the Indenture
Trustee no less than ten days before that Payment Date.  On receipt of notice,
the Asset Representations Reviewer will terminate the Review immediately and
will not be obligated to deliver a Review Report.

 

Section 3.5.                    Review Reports.  Within five days after the end
of the Review period under Section 3.4(b), the Asset Representations Reviewer
will deliver to the Sponsor, the Depositor, the Issuer, the Servicer and the
Indenture Trustee a Review Report indicating for each Review Lease whether there
was a Test Pass or a Test Fail for each Test, or whether the Review Lease was an
overall Test Fail (for a missing or illegible Contract) or a Test Complete.  For
each Test Fail, overall Test Fail or Test Complete, the Review Report will
indicate the related reason.  The Review Report will contain a summary of the
Review results to be included in the Issuer’s Form 10-D report for the
Collection Period in which the Review Report is received.  The Asset
Representations Reviewer will ensure that the Review Report does not contain any
Issuer PII.  On reasonable request of the Servicer, the Asset Representations
Reviewer will provide additional detail on the Test results.

 

4

--------------------------------------------------------------------------------



 

Section 3.6.                    Review Representatives.

 

(a)                               Servicer Representative.  The Servicer will
designate one or more representatives who will be available to assist the Asset
Representations Reviewer in performing the Review, including responding to
requests and answering questions from the Asset Representations Reviewer about
the Review Materials or Tests, access to Review Materials on the Servicer’s
originations, receivables or other systems, obtaining missing or insufficient
Review Materials and/or providing clarification of any Review Materials or
Tests.

 

(b)                              Asset Representations Reviewer Representative. 
The Asset Representations Reviewer will designate one or more representatives
who will be available to the Issuer and the Servicer during the performance of a
Review.

 

(c)                               Questions About Review.  The Asset
Representations Reviewer will make appropriate personnel available to respond in
writing to written questions or requests for clarification of any Review Report
from the Indenture Trustee or the Servicer until the earlier of (i) the payment
in full of the Notes and (ii) one year after the delivery of the Review Report. 
The Asset Representations Reviewer will not be obligated to respond to questions
or requests for clarification from a Noteholder or any other Person and will
direct such Persons to submit written questions or requests to the Indenture
Trustee.

 

Section 3.7.                    Dispute Resolution.  If a Lease that was
Reviewed by the Asset Representations Reviewer is the subject of a dispute
resolution proceeding under Section 3.4 of the Exchange Note Sale Agreement, the
Asset Representations Reviewer will participate in the dispute resolution
proceeding on request of a party to the proceeding.  The reasonable expenses of
the Asset Representations Reviewer for its participation in any dispute
resolution proceeding will be considered expenses of the requesting party for
the dispute resolution and will be paid by a party to the dispute resolution as
determined by the mediator or arbitrator for the dispute resolution according to
Section 3.4 of the Exchange Note Sale Agreement.  However, if such expenses are
not paid by a party to the dispute resolution within 90 days after the end of
the proceeding, the expenses will be paid by the Issuer according to
Section 4.3(d).

 

Section 3.8.                    Limitations on Review Obligations.

 

(a)                               Review Process Limitations.  The Asset
Representations Reviewer is not obligated to:

 

(i)        determine whether a Delinquency Trigger has occurred or whether the
required percentage of the Noteholders has voted to direct a Review under the
Indenture, and may rely on the information in any Review Notice delivered by the
Indenture Trustee;

 

(ii)       determine which Leases are subject to a Review, and may rely on the
lists of Review Leases provided by the Servicer;

 

(iii)     obtain or confirm the validity of the Review Materials, and may rely
on the accuracy and completeness of the Review Materials and will have no
liability for any errors in the Review Materials;

 

5

--------------------------------------------------------------------------------



 

(iv)     obtain missing or insufficient Review Materials from any party or any
other source; or

 

(v)       take any action or cause any other party to take any action under any
of the Transaction Documents or otherwise to enforce any remedies against any
Person for breaches of representations or warranties about the Review Leases.

 

(b)                              Testing Procedure Limitations.  The Asset
Representations Reviewer will only be required to perform the testing procedures
listed under “Tests” in Schedule A, and will not be obligated to perform
additional procedures on any Review Lease or to provide any information other
than a Review Report.  However, the Asset Representations Reviewer may provide
additional information in a Review Report about any Review Lease that it
determines in good faith to be material to the Review.

 

ARTICLE IV
ASSET REPRESENTATIONS REVIEWER

 

Section 4.1.                    Representations and Warranties .  The Asset
Representations Reviewer represents and warrants to the Issuer as of the Closing
Date:

 

(a)                               Organization and Qualification.  The Asset
Representations Reviewer is duly organized and validly existing as a limited
liability company in good standing under the laws of the State of Delaware.  The
Asset Representations Reviewer is qualified as a foreign limited liability
company in good standing and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

 

(b)                              Power, Authority and Enforceability.  The Asset
Representations Reviewer has the power and authority to execute, deliver and
perform its obligations under this Agreement.  The Asset Representations
Reviewer has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Asset Representations Reviewer enforceable against the Asset Representations
Reviewer, except as may be limited by insolvency, bankruptcy, reorganization or
other similar laws relating to the enforcement of creditors’ rights or by
general equitable principles.

 

(c)                               No Conflicts and No Violation.  The completion
of the transactions  contemplated by this Agreement and the performance of the
Asset Representations Reviewer’s obligations under this Agreement will not
(i) conflict with, or be a breach or default under, any indenture, mortgage,
deed of trust, loan agreement, guarantee or similar document under which the
Asset Representations Reviewer is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Asset Representations Reviewer’s
properties or assets under the terms of any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document, (iii) violate the organizational
documents of the Asset Representations Reviewer or (iv) violate a law or, to the
Asset Representations Reviewer’s knowledge, an order, rule or regulation of a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having

 

6

--------------------------------------------------------------------------------



 

jurisdiction over the Asset Representations Reviewer or its properties that
applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

 

(d)                             No Proceedings.  To the Asset Representations
Reviewer’s knowledge, there are no proceedings or investigations pending or
threatened in writing before a federal or State court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Asset Representations Reviewer or its properties (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the completion of the
transactions contemplated by this Agreement or (iii) seeking any determination
or ruling that would reasonably be expected to have a material adverse effect on
the Asset Representations Reviewer’s ability to perform its obligations under,
or the validity or enforceability of, this Agreement.

 

(e)                               Eligibility.  The Asset Representations
Reviewer meets the eligibility requirements in Section 5.1.

 

Section 4.2.                    Covenants.  The Asset Representations Reviewer
covenants and agrees that:

 

(a)                               Eligibility.  It will notify the Issuer and
the Servicer promptly if it no longer meets the eligibility requirements in
Section 5.1.

 

(b)                              Review Systems; Personnel.  It will maintain
business process management and/or other systems necessary to ensure that it can
perform each Test and, on execution of this Agreement, will load each Test into
these systems. The Asset Representations Reviewer will ensure that these systems
allow for each Review Lease and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement.  The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct
Reviews as required by this Agreement.

 

(c)                               Maintenance of Review Materials.  It will
maintain copies of any Review Materials, Review Reports and other documents
relating to a Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement.

 

Section 4.3.                    Fees and Expenses.

 

(a)                               Annual Fee.  The Issuer will, or will cause
the Administrator to, pay the Asset Representations Reviewer as compensation for
acting as the Asset Representations Reviewer under this Agreement an annual fee
separately agreed to by the Issuer and the Asset Representations Reviewer.  The
annual fee will be paid as agreed by the Issuer and the Asset Representations
Reviewer until this Agreement is terminated.

 

(b)                              Review Fee.  Following the completion of a
Review and the delivery to the Indenture Trustee of the Review Report, or the
termination of a Review according to Section 3.4(e), and the delivery to the
Servicer of a detailed invoice, the Asset Representations Reviewer will be
entitled to a fee of $175 for each Review Lease for which the Review was started
(the

 

7

--------------------------------------------------------------------------------



 

“Review Fee”).  However, no Review Fee will be paid for any Review Lease which
was included in a prior Review or for which no Tests were completed before the
Asset Representations Reviewer received notice of termination of the Review
according to Section 3.4(e) or due to missing or insufficient Review Materials
under Section 3.3(b).  If a detailed invoice is submitted on or before the first
day of a month, the Review Fee will be paid by the Issuer starting on or before
the Payment Date in that month.  However, if the Review is terminated according
to Section 3.4(e), the Asset Representations Reviewer must submit its invoice
for the Review Fee for the terminated Review no later than five Business Days
before the final Payment Date to be reimbursed no later than the final Payment
Date.

 

(c)                               Reimbursement of Travel Expenses.  If the
Servicer provides access to the Review Materials at one of its properties, the
Issuer will reimburse the Asset Representations Reviewer for its reasonable
travel expenses incurred in connection with the Review on receipt of a detailed
invoice.

 

(d)                             Dispute Resolution Expenses.  If the Asset
Representations Reviewer participates in a dispute resolution proceeding under
Section 3.7 and its reasonable expenses for participating in the proceeding are
not paid by a party to the dispute resolution within 90 days after the end of
the proceeding, the Issuer will reimburse the Asset Representations Reviewer for
such expenses on receipt of a detailed invoice.

 

(e)                               Payments by Issuer.  All amounts payable by
the Issuer under this Section 4.3 will be payable according to the priority of
payments in Section 8.2 of the Indenture.

 

Section 4.4.                    Limitation on Liability.  The Asset
Representations Reviewer will not be liable to any Person for any action taken,
or not taken, in good faith under this Agreement or for errors in judgment. 
However, the Asset Representations Reviewer will be liable for its willful
misconduct, bad faith or negligence in performing its obligations under this
Agreement.  In no event will the Asset Representations Reviewer be liable for
special, punitive, indirect or consequential losses or damages (including lost
profit), even if the Asset Representations Reviewer has been advised of the
likelihood of the loss or damage and regardless of the form of action.

 

Section 4.5.                    Indemnification by Asset Representations
Reviewer.  The Asset Representations Reviewer will indemnify each of the Issuer,
the Depositor, the Servicer, the Owner Trustee, the Delaware Trustee and the
Indenture Trustee and their respective directors, officers, employees and agents
for all fees, expenses, losses, damages and liabilities (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by that Person
to enforce the indemnification obligations of the Asset Representations
Reviewer) resulting from (a) the willful misconduct, bad faith or negligence of
the Asset Representations Reviewer in performing its obligations under this
Agreement or (b) the Asset Representations Reviewer’s breach of any of its
representations or warranties in this Agreement.  The Asset Representations
Reviewer’s obligations under this Section 4.5 will survive the termination of
this Agreement, the termination of the Issuer and the resignation or removal of
the Asset Representations Reviewer.

 

8

--------------------------------------------------------------------------------



 

Section 4.6.                    Indemnification of Asset Representations
Reviewer.

 

(a)                               Indemnification.  The Issuer will, or will
cause the Administrator to, indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified Person”), for
all fees, expenses, losses, damages and liabilities resulting from the
performance of its obligations under this Agreement (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Issuer and
the Administrator), but excluding any fee, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence or (ii) the Asset Representations Reviewer’s breach of any
of its representations or warranties in this Agreement.

 

(b)                              Proceedings.  If an Indemnified Person receives
notice of a proceeding against it, the Indemnified Person will, if a claim is to
be made under Section 4.6(a), promptly notify the Issuer and the Administrator
of the proceeding.  The Issuer or the Administrator may participate in and
assume the defense and settlement of a proceeding at its expense.  If the Issuer
or the Administrator notifies the Indemnified Person of its intention to assume
the defense of the proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Issuer or the Administrator assumes the
defense of the proceeding in a manner reasonably satisfactory to the Indemnified
Person, the Issuer and the Administrator will not be liable for fees and
expenses of counsel to the Indemnified Person unless there is a conflict between
the interests of the Issuer or the Administrator, as applicable, and an
Indemnified Person.  If there is a conflict, the Issuer or the Administrator
will pay for the reasonable fees and expenses of separate counsel to the
Indemnified Person.  No settlement of a proceeding may be made without the
approval of the Issuer and the Administrator and the Indemnified Person, which
approval will not be unreasonably withheld.

 

(c)                               Survival of Obligations.  The obligations of
the Issuer and the Administrator under this Section 4.6 will survive the
resignation or removal of the Asset Representations Reviewer and the termination
of this Agreement.

 

(d)                             Repayment.  If the Issuer or the Administrator
makes a payment to an Indemnified Person under this Section 4.6 and the
Indemnified Person later collects from others any amounts for which the payment
was made, the Indemnified Person will promptly repay those amounts to the Issuer
or the Administrator, as applicable.

 

Section 4.7.                    Review of Asset Representations Reviewer’s
Records.  The Asset Representations Reviewer agrees that, with reasonable
advance notice not more than once during any year, it will permit authorized
representatives of the Issuer, the Servicer or the Administrator, during the
Asset Representations Reviewer’s normal business hours, to have access to and
review the facilities, processes, books of account, records, reports and other
documents and materials of the Asset Representations Reviewer relating to
(a) the performance of the Asset Representations Reviewer’s obligations under
this Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) a claim made by the Asset Representations
Reviewer under this Agreement.  In addition, the Asset Representations Reviewer
will permit the Issuer’s, the Servicer’s or the Administrator’s

 

9

--------------------------------------------------------------------------------



 

representatives to make copies and extracts of any of those documents and to
discuss them with the Asset Representations Reviewer’s officers and employees. 
Any access and review will be subject to the Asset Representations Reviewer’s
confidentiality and privacy policies.  The Asset Representations Reviewer will
maintain all relevant books, records, reports and other documents and materials
for a period of at least two years after the termination of its obligations
under this Agreement.

 

Section 4.8.                    Delegation of Obligations.  The Asset
Representations Reviewer may not delegate or subcontract its obligations under
this Agreement to any Person without the consent of the Issuer and the Servicer.

 

Section 4.9.                    Confidential Information.

 

(a)                               Treatment.  The Asset Representations Reviewer
agrees to hold and treat Confidential Information given to it under this
Agreement in confidence and under the terms and conditions of this Section 4.9,
and will implement and maintain safeguards to further assure the confidentiality
of the Confidential Information.  The Confidential Information will not, without
the consent of the Issuer and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (each, an “Information
Recipient”) other than for the purposes of performing Reviews of Review Leases
or performing its obligations under this Agreement.  The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not
(i) purchase or sell securities issued by Ford Credit or its Affiliates or
special purpose entities on the basis of Confidential Information or (ii) use
the Confidential Information for the preparation of research reports,
newsletters or other publications or similar communications.

 

(b)                              Definition.  “Confidential Information” means
oral, written and electronic materials (regardless of its source or form of
communication) furnished before, on or after the date of this Agreement to the
Asset Representations Reviewer for the purposes contemplated by this Agreement,
including:

 

(i)        lists of Review Leases and any related Review Materials;

 

(ii)       origination and servicing guidelines, policies and procedures, and
form contracts; and

 

(iii)     notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

 

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by an Information Recipient, (B) was available to, or becomes available to, an
Information Recipient on a non-confidential basis from a Person or entity other
than the Issuer or the Servicer before its disclosure to the Information
Recipient who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipient, (C) is
independently developed by an Information Recipient without the use of the
Confidential Information, as shown by the Information Recipient’s files

 

10

--------------------------------------------------------------------------------



 

and records or other evidence in its possession or (D) the Issuer or the
Servicer gives permission to the Information Recipient to release.

 

(c)                               Protection.  The Asset Representations
Reviewer will take reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of Confidential Information, including those
measures that it takes to protect its own confidential information and not less
than a reasonable standard of care.  The Asset Representations Reviewer
acknowledges that Personally Identifiable Information is also subject to the
additional requirements in Section 4.10.

 

(d)                             Disclosure.  If the Asset Representations
Reviewer is required by applicable law, regulation, rule or order issued by an
administrative, governmental, regulatory or judicial authority to disclose part
of the Confidential Information, it may disclose the Confidential Information. 
However, before a required disclosure, the Asset Representations Reviewer, if
permitted by applicable law, regulation, rule or order, will use its reasonable
efforts to notify the Issuer and the Servicer of the requirement and will
cooperate, at the Servicer’s expense, in the Issuer’s and the Servicer’s pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information.  If the Issuer or the Servicer is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.

 

(e)                               Responsibility for Information Recipients. 
The Asset Representations Reviewer will be responsible for a breach of this
Section 4.9 by its Information Recipients.

 

(f)                                Violation.  The Asset Representations
Reviewer agrees that a violation of this Agreement may cause irreparable injury
to the Issuer and the Servicer and the Issuer and the Servicer may seek
injunctive relief in addition to legal remedies.  If an action is initiated by
the Issuer or the Servicer to enforce this Section 4.9, the prevailing party
will be reimbursed for its fees and expenses, including reasonable attorney’s
fees, incurred for the enforcement.

 

Section 4.10.            Personally Identifiable Information.

 

(a)                               Definitions.  “Personally Identifiable
Information” or “PII” means information in any format about an identifiable
individual, including, name, address, phone number, e-mail address, account
number(s), identification number(s), any other actual or assigned attribute
associated with or identifiable to an individual and any information that when
used separately or in combination with other information could identify an
individual.  “Issuer PII” means PII furnished by the Issuer, the Servicer or
their Affiliates to the Asset Representations Reviewer and PII developed or
otherwise collected or acquired by the Asset Representations Reviewer in
performing its obligations under this Agreement.

 

(b)                              Use of Issuer PII.  The Issuer does not grant
the Asset Representations Reviewer any rights to Issuer PII except as provided
in this Agreement.  The Asset Representations Reviewer will use Issuer PII only
to perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
laws applicable to PII, Issuer PII and the Asset Representations Reviewer’s
business, including any

 

11

--------------------------------------------------------------------------------



 

legally required codes of conduct, including those relating to privacy, security
and data protection.  The Asset Representations Reviewer will protect and secure
Issuer PII.  The Asset Representations Reviewer will implement privacy or data
protection policies and procedures that comply with applicable law and this
Agreement.  The Asset Representations Reviewer will implement and maintain
reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement.  These safeguards will include a
written data security plan, employee training, information access controls,
restricted disclosures, systems protections (including intrusion protection,
data storage protection and data transmission protection) and physical security
measures.

 

(c)                               Additional Limitations.  In addition to the
use and protection requirements described in Section 4.10(b), the Asset
Representations Reviewer’s disclosure of Issuer PII is also subject to the
following requirements:

 

(i)        The Asset Representations Reviewer will not disclose Issuer PII to
its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the consent of the Issuer or (C) as required by applicable
law.  When permitted, the disclosure of or access to Issuer PII will be limited
to the specific information necessary for the individual to complete the
assigned task.  The Asset Representations Reviewer will inform personnel with
access to Issuer PII of the confidentiality requirements in this Agreement and
train its personnel with access to Issuer PII on the proper use and protection
of Issuer PII.

 

(ii)       The Asset Representations Reviewer will not sell, disclose, provide
or exchange Issuer PII with or to any third party without the consent of the
Issuer.

 

(d)                             Notice of Breach.  The Asset Representations
Reviewer will notify the Issuer promptly in the event of an actual or reasonably
suspected security breach, unauthorized access, misappropriation or other
compromise of the security, confidentiality or integrity of Issuer PII and,
where applicable, immediately take action to prevent any further breach.

 

(e)                               Return or Disposal of Issuer PII.  Except
where return or disposal is prohibited by applicable law, promptly on the
earlier of the completion of the Review or the request of the Issuer, all Issuer
PII in any medium in the Asset Representations Reviewer’s possession or under
its control will be (i) destroyed in a manner that prevents its recovery or
restoration or (ii) if so directed by the Issuer, returned to the Issuer without
the Asset Representations Reviewer retaining any actual or recoverable copies,
in both cases, without charge to the Issuer.  Where the Asset Representations
Reviewer retains Issuer PII, the Asset Representations Reviewer will limit the
Asset Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

 

(f)                                Compliance; Modification.  The Asset
Representations Reviewer will cooperate with and provide information to the
Issuer regarding the Asset Representations Reviewer’s

 

12

--------------------------------------------------------------------------------



 

compliance with this Section 4.10.  The Asset Representations Reviewer and the
Issuer agree to modify this Section 4.10 as necessary for either party to comply
with applicable law.

 

(g)                              Audit of Asset Representations Reviewer.  The
Asset Representations Reviewer will permit the Issuer and its authorized
representatives to audit the Asset Representations Reviewer’s compliance with
this Section 4.10 during the Asset Representations Reviewer’s normal business
hours on reasonable advance notice to the Asset Representations Reviewer, and
not more than once during any year unless circumstances necessitate additional
audits.  The Issuer agrees to make reasonable efforts to schedule any audit
described in this Section 4.10 with the inspections described in Section 4.7. 
The Asset Representations Reviewer will also permit the Issuer during normal
business hours on reasonable advance notice to audit any service providers used
by the Asset Representations Reviewer to fulfill the Asset Representations
Reviewer’s obligations under this Agreement.

 

(h)                              Affiliates and Third Parties.  If the Asset
Representations Reviewer processes the PII of the Issuer’s Affiliates or a third
party when performing a Review, and if such Affiliate or third party is
identified to the Asset Representations Reviewer, such Affiliate or third party
is an intended third-party beneficiary of this Section 4.10, and this Agreement
is intended to benefit the Affiliate or third party.  The Affiliate or third
party may enforce the PII related terms of this Section 4.10 against the Asset
Representations Reviewer as if each were a signatory to this Agreement.

 

ARTICLE V
RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIWER

 

Section 5.1.                    Eligibility Requirements for Asset
Representations Reviewer.  The Asset Representations Reviewer must be a Person
who (a) is not Affiliated with the Sponsor, the Depositor, the Servicer, the
Indenture Trustee, the Owner Trustee, the Delaware Trustee or any of their
Affiliates and (b) was not, and is not Affiliated with a Person that was,
engaged by the Sponsor or any Underwriter to perform any due diligence on the
Leases prior to the Closing Date.

 

Section 5.2.                    Resignation and Removal of Asset Representations
Reviewer.

 

(a)                               No Resignation.  The Asset Representations
Reviewer will not resign as Asset Representations Reviewer unless it determines
it is legally unable to perform its obligations under this Agreement and there
is no reasonable action that it could take to make the performance of its
obligations under this Agreement permitted under applicable law.  The Asset
Representations Reviewer will notify the Issuer and the Servicer of its
resignation as soon as practicable after it determines it is required to resign
and stating the resignation date, including an Opinion of Counsel supporting its
determination.

 

(b)                              Removal.  If any of the following events occur,
the Issuer may remove the Asset Representations Reviewer and terminate its
rights and obligations under this Agreement by notifying the Asset
Representations Reviewer:

 

13

--------------------------------------------------------------------------------



 

(i)        the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

 

(ii)       the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or

 

(iii)     an Insolvency Event of the Asset Representations Reviewer occurs.

 

(c)                               Notice of Resignation or Removal.  The Issuer
will notify the Servicer, the Owner Trustee and the Indenture Trustee of any
resignation or removal of the Asset Representations Reviewer.

 

(d)                             Continue to Perform After Resignation or
Removal.  No resignation or removal of the Asset Representations Reviewer will
be effective, and the Asset Representations Reviewer will continue to perform
its obligations under this Agreement, until a successor Asset Representations
Reviewer has accepted its engagement according to Section 5.3(b).

 

Section 5.3.                    Successor Asset Representations Reviewer .

 

(a)                               Engagement of Successor Asset Representations
Reviewer.  Following the resignation or removal of the Asset Representations
Reviewer, the Issuer will engage a successor Asset Representations Reviewer who
meets the eligibility requirements of Section 5.1.

 

(b)                              Effectiveness of Resignation or Removal.  No
resignation or removal of the Asset Representations Reviewer will be effective
until the successor Asset Representations Reviewer has executed and delivered to
the Issuer and the Servicer an agreement accepting its engagement and agreeing
to perform the obligations of the Asset Representations Reviewer under this
Agreement or entered into a new agreement with the Issuer on substantially the
same terms as this Agreement.

 

(c)                               Transition and Expenses.  If the Asset
Representations Reviewer resigns or is removed, the Asset Representations
Reviewer will cooperate with the Issuer and take all actions reasonably
requested to assist the Issuer in making an orderly transition of the Asset
Representations Reviewer’s rights and obligations under this Agreement to the
successor Asset Representations Reviewer.  The Asset Representations Reviewer
will pay the reasonable expenses of transitioning the Asset Representations
Reviewer’s obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice in
reasonable detail from the Issuer or the successor Asset Representations
Reviewer.

 

Section 5.4.                    Merger, Consolidation or Succession.  Any Person
(a) into which the Asset Representations Reviewer is merged or consolidated,
(b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (c) succeeding to the Asset
Representations Reviewer’s business, if that Person meets the eligibility
requirements in Section 5.1, will be the successor to the Asset Representations
Reviewer under this Agreement.  Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).

 

14

--------------------------------------------------------------------------------



 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                    Independence of Asset Representations Reviewer. 
The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Issuer or the Owner Trustee for the
manner in which it accomplishes the performance of its obligations under this
Agreement.  Unless authorized by the Issuer or the Owner Trustee, respectively,
the Asset Representations Reviewer will have no authority to act for or
represent the Issuer or the Owner Trustee and will not be considered an agent of
the Issuer or the Owner Trustee.  Nothing in this Agreement will make the Asset
Representations Reviewer and either of the Issuer or the Owner Trustee members
of any partnership, joint venture or other separate entity or impose any
liability as such on any of them.

 

Section 6.2.                    No Petition.  Each of the parties agrees that,
before the date that is one year and one day (or, if longer, any applicable
preference period) after payment in full of (a) all Secured Obligations,
including all Exchange Notes, and any other Securities, (b) all securities
issued by the Depositor or by a trust for which the Depositor was a depositor or
(c) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against, (i) either Titling Company or either Holding
Company, (ii) the Depositor or (iii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 6.2 will survive
the termination of this Agreement.

 

Section 6.3.                    Limitation of Liability of Owner Trustee .  This
Agreement has been signed on behalf of the Issuer by The Bank of New York Mellon
not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer.  In no event will The Bank of New York Mellon in its individual
capacity or a beneficial owner of the Issuer be liable for the Issuer’s
obligations under this Agreement.  For all purposes under this Agreement, the
Owner Trustee will be subject to, and entitled to the benefits of, the Trust
Agreement.

 

Section 6.4.                    Termination of Agreement.  This Agreement will
terminate on the earlier of (a) the payment in full of all outstanding Notes and
the satisfaction and discharge of the Indenture and (b) the date the Issuer is
terminated under the Trust Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1.                    Amendments.

 

(a)                               Amendments. The parties may amend this
Agreement:

 

(i)                        to clarify an ambiguity, correct an error or correct
or supplement any term of this Agreement that may be defective or inconsistent
with the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Asset Representations Reviewer, in
each case, without the consent of the Noteholders or any other Person;

 

15

--------------------------------------------------------------------------------



 

(ii)                    to add, change or eliminate terms of this Agreement, in
each case, without the consent of the Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Issuer, the Owner Trustee
and the Indenture Trustee stating that the amendment will not have a material
adverse effect on the Noteholders; or

 

(iii)                to add, change or eliminate terms of this Agreement for
which an Officer’s Certificate is not or cannot be delivered under
Section 7.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

(b)                              Indenture Trustee Consent.  No amendment to
this Agreement that could have a material adverse effect on the rights or
responsibilities of the Indenture Trustee will be effective without the consent
of the Indenture Trustee.

 

(c)                               Notice of Amendments.  The Administrator will
notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

Section 7.2.                    Assignment; Benefit of Agreement; Third Party
Beneficiaries.

 

(a)                               Assignment.  Except as stated in Section 5.4,
this Agreement may not be assigned by the Asset Representations Reviewer without
the consent of the Issuer and the Servicer.

 

(b)                              Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Owner Trustee and the
Indenture Trustee, for the benefit of the Noteholders, will be third-party
beneficiaries of this Agreement and may enforce this Agreement against the Asset
Representations Reviewer and the Servicer.  No other Person will have any right
or obligation under this Agreement.

 

Section 7.3.                    Notices.

 

(a)                               Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                        for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the recipient;

 

(ii)                    for a fax, when receipt is confirmed by telephone, reply
email or reply fax from the recipient;

 

(iii)                for an email, when receipt is confirmed by telephone or
reply email from the recipient; and

 

16

--------------------------------------------------------------------------------



 

(iv)                for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has been made.

 

(b)                              Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Indenture, which address
the party may change by notifying the other parties.

 

Section 7.4.                    GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.5.                    Submission to Jurisdiction.  Each party submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State Court sitting in New
York, New York for legal proceedings relating to this Agreement.  Each party
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or in the future have to the venue of a proceeding brought in such a
court and any claim that the proceeding has been brought in an inconvenient
forum.

 

Section 7.6.                    WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 7.7.                    No Waiver; Remedies.  No party’s failure or
delay in exercising a power, right or remedy under this Agreement will operate
as a waiver.  No single or partial exercise of a power, right or remedy will
preclude any other or further exercise of the power, right or remedy or the
exercise of any other power, right or remedy.  The powers, rights and remedies
under this Agreement are in addition to any powers, rights and remedies under
law.

 

Section 7.8.                    Severability.  If a part of this Agreement is
held invalid, illegal or unenforceable, then it will be deemed severable from
the remaining Agreement and will not affect the validity, legality or
enforceability of the remaining Agreement.

 

Section 7.9.                    Headings.  The headings in this Agreement are
included for convenience and will not affect the meaning or interpretation of
this Agreement.

 

Section 7.10.            Counterparts.  This Agreement may be executed in
multiple counterparts. Each counterpart will be an original and all counterparts
will together be one document.

 

[Remainder of Page Left Blank]

 

17

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD CREDIT AUTO LEASE TRUST 2020-A,

 

as Issuer

 

 

 

By:

THE BANK OF NEW YORK MELLON, not in its individual capacity, but solely as Owner
Trustee

 

 

 

 

 

By:

 

/s/ Esther Antoine

 

 

Name:

Esther Antoine

 

 

Title:

Vice President

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Servicer

 

 

 

 

 

By:

 

/s/ Ryan Hershberger

 

 

Name:

Ryan Hershberger

 

 

Title:

Assistant Treasurer

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES LLC,

 

as Asset Representations Reviewer

 

 

 

 

 

By:

 

/s/ Adam D. Nichols

 

 

Name:

Adam D. Nichols

 

 

Title:

Chief Administrative Officer

 

 

[Signature Page to Asset Representations Review Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Review Materials

 

1.                                    A copy of the Lease File that includes the
following documents, if applicable:

 

(a)                               The motor vehicle lease agreement or similar
document as amended that evidences the Lease.

 

(b)                              The following documents related to the Lease
(collectively, the “Amendments”):

 

(i)                                  Any correction notices to the Lease prior
to the Cutoff Date, and

 

(ii)                              Any modification agreements completed by the
parties to the Lease prior to the Cutoff Date;

 

(c)                               The certificate of title, motor vehicle lien
statement, application for title, application for registration for motor
vehicle, certificate of origin or manufacturer statement of origin for a
vehicle, or other evidence (including eAtlas reporting for electronic titling
states) showing the security interest in the Leased Vehicle (collectively, the
“Title Documents”);

 

(d)                             Proof of insurance;

 

(e)                               Any ancillary documents for credit insurance,
service contracts or other products and services (collectively, the “Ancillary
Documents”);

 

(f)                                Military orders; and

 

(g)                              State specific documents related to the Lease.

 

2.                                    Copies of applicable Ford Credit
procedures, as of the date of the Lease, including:

 

(a)                               Ford Credit’s procedure listing approved lease
forms as of the date of the Lease (the “List of Approved Contract Forms”);

 

(b)                              Ford Credit’s procedure listing acceptable name
variations of Ford Credit, Lincoln Automotive Financial Services, CAB East LLC,
CAB West LLC, CABT and HTD Leasing LLC (the “List of Acceptable Name
Variations”); and

 

(c)                               Ford Credit’s procedure listing approved
providers and form numbers for credit insurance, service contracts and other
products and services (the “List of Approved Products”).

 

SA-1

--------------------------------------------------------------------------------



 

3.                                    A copy of the Red Carpet Lease Assignment
with the Dealer that originated the Lease (the “Dealer Assignment”).

 

4.                                    Applicable screen prints from Ford
Credit’s receivables systems.

 

SA-2

--------------------------------------------------------------------------------



 

Schedule B

 

Representations and Warranties and Tests

 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

Section 3.3(a) – Origination of Leases.  The Lease was originated by a Dealer in
the United States and has a garaging location in an Eligible State.  The Lease
was originated by a Dealer for the retail lease of a Leased Vehicle in the
ordinary course of the Dealer’s business.  The Lease was signed by the parties
to the Lease.  The Lease was purchased by a Titling Company qualified to hold
the Lease and the related Leased Vehicle and was validly assigned by the Dealer
to that Titling Company.

 

Test 3.3(a) – 1: Dealer Address

Observe the address of the Dealer on the Lease and confirm it is in the United
States.

Test 3.3(a) – 2: Garaging Location

Observe the Lease account in Ford Credit’s receivables systems and confirm the
state in the garaging address on the date of the Lease corresponds to the
correct Titling Company as stated in the applicable Ford Credit procedure.

Test 3.3(a) – 3: Lease Signed

Observe the Lease and confirm signatures are present for the Dealer and the
Lessee.

Test 3.3(a) – 4: Lease Form

Observe the form number and revision date on the Lease and confirm they are on
the List of Approved Contract Forms.

Test 3.3(a) – 5: Qualified Titling Company

Observe the Lease and confirm the Titling Company identified as the Holder is
qualified to do business in the state of the Dealer’s address.

Test 3.3(a) – 6: Valid Assignment

Observe the Lease and confirm the Dealer’s signature is present to assign the
lease to a Titling Company.

Test 3.3(a) – 7: Dealer Confirmation

Observe the Dealer name on the Lease and confirm it matches the Dealer name on
the Dealer Assignment.

Section 3.3(b) – New Vehicle.  The Leased Vehicle was a new car, light truck or
utility vehicle according to the Underwriting Procedures at the beginning of the
related Lease.

 

Test 3.3(b) – 1: New Vehicle

Observe the Lease account in Ford Credit’s receivables systems and confirm that
the Leased Vehicle is identified as “new” or “demo.”

Section 3.3(c) – Monthly Payments.  The Lease (if not an Advance Payment Plan
Lease) provides for monthly payments in U.S. dollars in an amount equal to the
sum of (i) a level scheduled payment that provides a fixed internal rate of
return and amortizes the Adjusted Capitalized Cost stated in the Lease to the
Contract Residual Value of the related Leased Vehicle over the term of the
Lease, plus (ii) other fees and taxes on the Lease.

 

Test 3.3(c) – 1: Monthly Payments

Observe the Lease and confirm it reflects monthly payments.

Test 3.3(c) – 2: U.S. Dollars

Observe the Lease and confirm it is payable in U.S. dollars.

Test 3.3(c) – 3: Level Monthly Payments

Observe the Lease and confirm it reflects a level scheduled payment.

Test 3.3(c) – 4: Rate of Return

Observe the Lease and confirm the sum of “Depreciation and other Amortized
Amounts” and “Rent Charge” divided by “Lease Payments” equals “Base Payment.”

Test 3.3(c) – 5: Amortization

Observe the Lease and confirm “Adjusted Capitalized Cost” minus the product of
“Lease Payments” multiplied by “Base Payment” minus “Rent Charge” equals
“Residual Value.”

 

SB-1

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

 

 

Test 3.3(c) – 6: Total Payment

Observe the Lease and confirm “Base Payment” plus other fees and taxes equals
“Total Payment.”

Section 3.3(d) – Certificate of Title.  The Leased Vehicle was titled, or the
Servicer has started procedures that will result in the Leased Vehicle being
titled in a manner acceptable to the relevant governmental authority.

 

Test 3.3(d) – 1: Garaging Location

Observe the Lease account in Ford Credit’s receivables systems and confirm the
state in the garaging address on the date of the Lease matches the state on the
Title Documents.

Observe the Title Documents and confirm they reflect the Titling Company as
stated in the applicable Ford Credit procedure, using a name included in the
List of Acceptable Name Variations, as the Owner.

Test 3.3(d) – 2: Title Verification

Observe the Holder on the Lease and confirm it matches the Owner on the Title
Documents.

Observe the vehicle identification number on the Lease and confirm it matches
the vehicle identification number on the Title Documents.

Section 3.3(e) – No Government Lessee.  The Lease is not an obligation of the
United States or a State or local government or any agency, department,
instrumentality or political subdivision of the United States or a State or
local government.

 

Test 3.3(e) – 1: No Government Lessee

Observe the Lease and confirm the Leased Vehicle is leased for personal use or,
if not, confirm the Lessee is not a government Lessee.  If the name of the
Lessee contains a word indicating it may be a government Lessee, use online
sources to confirm the Lessee is a commercial business and not a government
Lessee.

Section 3.3(f) – No Commercial Lessee.  The Lease is not a commercial lease
contract, master lease contract or fleet vehicle lease contract, but the Lease
may have been entered by a business entity and the Leased Vehicle may be used
for commercial purposes.

 

Test 3.3(f) – 1: Lease Form

Observe the form number and revision date on the Lease and confirm they are on
the List of Approved Contract Forms.

Section 3.3(g) – Insurance.  The Lease requires the Lessee to have physical
damage insurance covering the Leased Vehicle.

 

Test 3.3(g) – 1: Insurance

Observe the Lease and confirm it contains an agreement from the Lessee to insure
against loss of or risk to the Leased Vehicle.

Section 3.3(h) – Compliance with Underwriting Procedures.  The Lease was
underwritten according to the Underwriting Procedures in effect at the time in
all material respects.

 

Test 3.3(h) – 1: Lease Form

Observe the form number and revision date on the Lease and confirm they are on
the List of Approved Contract Forms.

Test 3.3(h) – 2: Leased Vehicle Description

Observe the Lease and confirm the description of the Leased Vehicle, including
the vehicle identification number, year, make and model, new, used or demo and
use, matches the vehicle information for the Lease account in Ford Credit’s
receivables systems.

Observe each Ancillary Document, if any, and confirm any information describing
the Leased Vehicle matches the corresponding information on the Lease.

Test 3.3(h) – 3: Fees and Additional Products

Observe the fees, if any, included in the “Amounts Due At Lease Signing or
Delivery” section of the Lease and confirm they do not exceed the limits

 

SB-2

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

 

 

stated in the applicable Ford Credit procedure.

Observe the Lease and confirm the amount the acquisition fee is the amount
required by Ford Credit procedure and, if it is an advance payment lease,
confirm the acquisition fee is listed in the “Amounts Due At Lease Signing or
Delivery” section.

Observe the amount for each additional product, if any, included in the
“Itemization of Gross Capitalized Cost” section of the Lease and confirm each
amount does not exceed the advance cap amount stated in the applicable Ford
Credit procedure.

Test 3.3(h) – 4: Lease Signed

Observe the Lease and confirm signatures are present for the Dealer and the
Lessee.

Test 3.3(h) – 5: Insurance

Observe the insurance section of the Lease and confirm the minimum limits meet
the requirements as stated in the applicable Ford Credit procedure.

Confirm the Lease File contains proof of insurance as stated in the applicable
Ford Credit procedure.

Test 3.3(h) – 6: Dealer Confirmation

Observe the Lease and confirm that the Dealer name matches the Dealer name on
the Red Carpet Lease Assignment.

Test 3.3(h) – 7: Additional Document Requirements

Observe the Lease account in Ford Credit’s receivables systems and confirm that
no additional document requirements are indicated for origination or, if so,
confirm all required documents are in the Lease File.

Test 3.3(h) – 8: Notice to Co-Signer

Observe the Lease and confirm the “Vehicle Use” is personal and if so, confirm
if a “Notice to Cosigner” document is required by the applicable Ford Credit
procedure and if so, confirm a signed and dated “Notice to Cosigner” document is
in the Lease File.

Test 3.3(h) – 9: Odometer Disclosure Statement

Observe the Odometer Disclosure Statement and confirm it is completed and signed
as stated in the applicable Ford Credit procedure.

Test 3.3(h) – 10: Finance Company and Holder

Observe the Lease and confirm the “Finance Company” and “Holder” section is
completed as stated in the applicable Ford Credit procedure.

Section 3.3(i) – Valid Assignment.  The Lease was originated in, and is subject
to the laws of, a jurisdiction which permits the sale and assignment of the
Lease and the related Leased Vehicle to the Titling Company.  The terms of the
Lease do not limit the right of the owner of the Lease to sell the Lease.

 

Test 3.3(i) – 1: Lease Form

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

Section 3.3(j) – Compliance with Law.  At the time it was originated, the Lease
complied in all material respects with all

 

Test 3.3(j) – 1: Lease Form

Observe the form number and revision date on the Lease and confirm they are on
the List of Approved Contract Forms.

 

SB-3

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

requirements of law in effect at the time.

 

Test 3.3(j) – 2: Legibility of Lease

Observe the Lease and confirm all printed sections are legible and aligned on
the correct line.

Test 3.3(j) – 3: Additional Product Provider and Form

Observe the provider name, form number and revision date on each Ancillary
Document, if any, and confirm they are on the List of Approved Products.

Test 3.3(j) – 4: Lease Signed

Observe the Lease and confirm signatures are present for the Dealer and the
Lessee.

Test 3.3(j) – 5: Total of Payments

Observe the “Total of Payments” on the Lease. Calculate the “Total of Payments”
using the “Amount Due at Lease Signing or Delivery” plus “The total of Your
monthly payment is” minus “Your first monthly payment of” and confirm it matches
“Total of Payments.”

Test 3.3(j) – 6: Payment Schedule

Observe the scheduled due date on the Lease and confirm it follows the payment
due date requirements in the applicable Ford Credit procedure.

Test 3.3(j) – 7: Tax Disclosure

Observe the Lease and confirm the tax on capitalized cost reduction, if any, is
disclosed as required by Ford Credit procedure.

Test 3.3(j) – 8: Gross Capitalized Cost

Observe the “Gross capitalized cost” in the “Your payment is determined as shown
below” section of the Lease and confirm that it equals the “Total Gross
Capitalized Cost” in the “Itemization of Gross Capitalized Cost” section.

Test 3.3(j) – 9: Adjusted Capitalized Cost

Observe the “Your payment is determined as shown below” section of the Lease and
confirm that “Gross capitalized cost” minus “Capitalized cost reduction” equals
“Adjusted capitalized cost.”

Test 3.3(j) – 10: Term

Observe the “Payments” box on the Lease and confirm it matches the “Lease
payments” in the “Your payment is determined as shown below” section.

Test 3.3(j) – 11: Total Miles Allowed

Observe the “Excess Wear and Use” section of the Lease and confirm the price per
mile and the mileage lines are completed according to applicable Ford Credit
procedure.

Test 3.3(j) – 12: Warranty Disclosure

Observe the “Warranty” disclosure box on the Lease and confirm it has been
completed according to applicable Ford Credit procedure.

Test 3.3(j) – 13: Official Fees and Taxes Disclosure

Observe the “Official Fees and Taxes” disclosure box on the Lease and confirm it
has been competed according to applicable Ford Credit procedure.

Test 3.3(j) – 14: Equal Credit Opportunity Act - Origination

Observe the Lease account in Ford Credit’s receivables systems and confirm any
comments at origination do not conflict with the prohibited practices described
in the applicable Ford Credit procedure.

 

SB-4

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

 

 

Test 3.3(j) – 15: State Disclosures; Contract Complete

Observe the Lease and confirm all lines on the Lease are completed or properly
left blank.

Test 3.3(j) – 16: State-Specific Underwriting Requirements

Observe the state in the address of the Dealer on the Lease.  If the state is
listed below, perform the tests for the specific state.

California

Observe the Lease and confirm that it indicates it was negotiated primarily in
English or, if it indicates one of the other languages, confirm a completed
translation of the Lease in that language is in the Lease File.

Florida

Confirm a signed “Customer-Dealer Registration Agreement” or a document
identifying that the Dealer used the actual registration amount is in the Lease
file.

Illinois

Illinois-1-Sales Tax Form

Confirm a completed sales tax form is in the Lease File.

Illinois-2-Translation

Confirm there is no translation acknowledgment form in the Lease File or, if so,
confirm the form is completed and signed.

Kansas

Observe the Lease and confirm that no credit insurance was purchased or, if so,
confirm the “Credit Insurance Premium Refund Notice” is in the Lease File and
the date of the form is within ten days of the Lease purchase date.

New Jersey

Observe the Lease and confirm the date the Lessee signed the Lease is at least
one business day after the date of the Lease or, if the dates are the same,
confirm a  waiver signed by the Lessee is in the Lease File.

New York

Confirm there is no translation acknowledgment form in the Lease File or, if so,
confirm the form is completed and signed.

Ohio

Observe the Lease and confirm that no credit insurance was purchased or, if so,
confirm a completed and signed “Notice of Optional Credit Insurance” is in the
Lease File.

 

SB-5

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

Section 3.3(k) – Binding Obligation.  The Lease is on a form contract that
includes rights and remedies allowing the holder to enforce the obligation and
realize on the Leased Vehicle and represents the legal, valid and binding
payment obligation of the Lessee, enforceable in all material respects by the
holder of the Lease, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to the enforcement of creditors’
rights or by general equitable principles and consumer financial protection
laws.

 

Test 3.3(k) – 1: Lease Form

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

Section 3.3(l) – Security Interest in Leased Vehicle.  The Collateral Agent has,
or the Servicer has started procedures that will result in the Collateral Agent
having, a perfected, first-priority security interest in the Leased Vehicle,
which security interest was validly created.

 

Test 3.3(l) – 1: Security Interest in Lease Vehicle

Observe the Title Documents and confirm they show HTD Leasing LLC, using a name
included in the List of Acceptable Name Variations, as the first lienholder.

Observe the vehicle identification number on the Lease and confirm it matches
the vehicle identification number on the Title Documents.

Section 3.3(m) – Good Title to Lease and Leased Vehicle.  The applicable Titling
Company has good title, or the Servicer has started procedures that will result
in good title, to the Lease and Leased Vehicle, free and clear of Liens other
than Permitted Liens.

 

Test 3.3(m) – 1: Garaging Location

Observe the Lease account in Ford Credit’s receivables systems and confirm the
state in the garaging address on the date of the Lease matches the state on the
Title Documents.

Observe the Title Documents and confirm they reflect the Titling Company as
stated in the applicable Ford Credit procedure, using a name included in the
List of Acceptable Name Variations, as the Owner.

Test 3.3(m) – 2: Valid Assignment

Observe the Lease and confirm the Dealer signature is present to assign the
lease to the applicable Titling Company.

Section 3.3(n) – Chattel Paper.  The Lease is either “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC and there is
only one original authenticated copy of the Lease.

 

Test 3.3(n) – 1: Lease Signed

Observe the Lease and confirm signatures are present for the Dealer and Lessee.

Test 3.3(n) – 2: Lease Form

Observe the form number and revision date on the Lease and confirm they are on
the List of Approved Contract Forms.

Test 3.3(n) – 3: One Original

Observe the Lease and confirm it is an electronic contract or, if not, confirm
it states “original” above the ply description line.

 

SB-6

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

Section 3.3(o) – Servicing.  The Lease was serviced in compliance with law and
the Servicing Procedures in all material respects from the time it was
originated to the Cutoff Date.

 

Test 3.3(o) – 1: Credit Bureau Reporting

Observe the Lease account in Ford Credit’s receivables systems and confirm the
number of days, if any, the Lease account was past due for each month preceding
the Cutoff Date matches the information reported to the credit bureaus for the
Lease account.

Test 3.3(o) – 2: Lessee Complaints

Observe the Lease account in Ford Credit’s receivables systems and confirm that
“Complaints/Feedback” is not indicated for the Lease account as of the Cutoff
Date or, if so, confirm that the documentation indicated in Ford Credit’s
receivables systems related to the complaint follows the applicable Ford Credit
procedures.

Test 3.3(o) – 3: Equal Credit Opportunity Act - Servicing

Observe the customer service notes, if any, for the Lease account in Ford
Credit’s receivables systems and confirm any comments do not conflict with the
prohibited practices described in the applicable Ford Credit procedure.

Test 3.3(o) – 4: Servicemembers Civil Relief Act

Observe the Lease account in Ford Credit’s receivables systems and confirm that
Servicemembers Civil Relief Act is not indicated for the Lease account as of the
Cutoff Date or, if so and if military orders are in the Lease File, confirm the
lease factor for the Lease account indicated in Ford Credit’s receivables
systems is less than or equal to 4.25%.

Section 3.3(p) – No Bankruptcy.  As of the Cutoff Date, the Sponsor’s
receivables systems do not indicate that the Lessee on the Lease is a debtor in
a bankruptcy proceeding.

 

Test 3.3(p) – 1: No Bankruptcy

Observe the Lease account in Ford Credit’s receivables systems as of the Cutoff
Date and confirm the “Bankrupt” field is blank.

Section 3.3(q) – Leases in Force.  As of the Cutoff Date, neither the Sponsor’s
receivables systems nor the Lease File indicate that the Lease (i) was a
Terminating Lease or a Closed Lease or (ii) was satisfied, subordinated,
rescinded, cancelled or terminated.

 

Test 3.3(q) – 1: Terminating Lease or Closed Lease

Observe the Lease account in Ford Credit’s receivables systems and confirm it
was not a Terminating Lease or a Closed Lease.

Test 3.3(q) – 2: Leases in Force

Observe the Lease account in Ford Credit’s receivables systems and confirm it
was an active account on the Cutoff Date.

Section 3.3(r) – No Amendments or Modifications.  No material term of the Lease
has been affirmatively amended or modified (other than the assessment of a
security deposit or a Payment Extension Fee or the payment of any other amount
that would be a Lease Administration Amount, or a default relating to failure by
the related Lessee to pay any such amount), except amendments and modifications
indicated in the Sponsor’s receivables systems or in the Lease File.

 

Test 3.3(r) – 1: No Amendments

Observe the Lease account in Ford Credit’s receivables systems and confirm a
“Substitution Agreement” and/or “Transfer of Lease” account message is not
indicated or, if so, confirm a substitution agreement and/or transfer agreement
is in the Lease File.

 

SB-7

--------------------------------------------------------------------------------



 

Representation and Warranty
(Section references are to the Exchange Note Purchase Agreement)

 

Tests

Section 3.3(s) – No Extensions.  As of the Cutoff Date, the Lease was not
amended to extend the due date for any payment, other than Payment Extensions
totaling no more than three months, as recorded in the Sponsor’s receivables
systems and in the Lease File.

 

Test 3.3(s) – 1: No Extensions

Observe the Lease account in Ford Credit’s receivables systems and confirm the
Lease was not extended more than three months as of the Cutoff Date.

Section 3.3(t) – No Defenses.  There is no right of rescission, setoff,
counterclaim or defense asserted or threatened against the Lease indicated in
the Sponsor’s receivables systems or in the Lease File.

 

Test 3.3(t) – 1: No Defenses

Observe the Lease account in Ford Credit’s receivables systems and confirm there
are no “Litigation Pending,” “Attorney Representation” and/or “Second Lien”
account messages or, if so, confirm the account message(s) were not present as
of the Cutoff Date.

Section 3.3(u) – No Payment Default.  Except for a payment that is not more than
30 days Delinquent as of the Cutoff Date, no payment default exists on the
Lease.

 

Test 3.3(u) – 1: No Payment Default

Observe the Lease account in Ford Credit’s receivables systems and confirm the
Lease was not more than 30 days Delinquent as of the Cutoff Date.

Section 3.3(v) – Maturity of Leases.  The Lease has a Scheduled Lease End Date
of not greater than 48 months from the date of the Lease.

 

Test 3.3(v) – 1: Maturity of Leases

Observe the “Lease Term in Months” on the Lease and confirm it is not greater
than 48.

 

SB-8

--------------------------------------------------------------------------------